Title: Thomas Jefferson to Thomas Cooper, 10 April 1818
From: Jefferson, Thomas
To: Cooper, Thomas


                    
                        Dear Sir
                        Monticello 
				  Apr. 10. 18.
                    
                    Our legislature has appropriated 15,000 D. a year for an University, & taken measures for fixing it’s site, which I am confident will result in adopting that of the Central College. our Visitors meet here on the 11th of May, and I therefore press Mr Correa to make his visit a few days before that, because in yours of Feb. 20. you were kind enough to promise to join him in his visit, and I am sure that you and he, being here some days before meeting, will be able to suggest to me something worthy of the consideration of the Visitors. by that time too I suppose it will be known whether events will issue in our loss and your gain; an issue which will call for the exercise of all our Christian disinterestedness. I set out for Poplar Forest tomorrow to be back the first week in May. and in the hope of then recieving you here I salute you with affection & respect.
                    
                        Th: Jefferson
                    
                